DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on December 23, 2020. Claims 1-17 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 10 recite receiving a media item from a content creator device via a wireless via a wireless network; assigning one or more metadata tags ta the media item, wherein each metadata tag includes a descriptor and a number value; generating a content ranking score based on the metadata tag number values; and transmitting the content ranking score to the user device when the user device accesses the media item via the database.

The limitations of ‘assigning one or more metadata tags to the media item wherein each metadata tag includes a descriptor and a number value’ and ‘generating a 

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional steps of ‘receiving a media item from the content creator 
The receiving and transmitting steps are recited at a high-level of generality (i.e., as a general means of receiving a media item from the content creator device and transmitting the content ranking score to the user device) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The combination of these additional steps is no more than mere instructions to apply the exception using generic computer components (i.e. the processor and user device, content creator device, database (device)). Accordingly, even in combination, these additional steps do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the processor is a generic computer processor which performs the receiving and transmitting steps. Furthermore, these functions are similar to those found by the courts to be well- understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory) and O/P Techs. (determining an estimated outcome and setting a price). As such, the receiving and transmitting steps are well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic 
	Claims 2 and 11 depend from claims 1 and 10 and thus include all the limitations of claims 1 and 10, therefore claims 2 and 11 recite the same abstract idea of "mental process". Claims 2 and 11 furthermore recite that the media item comprises an audio recording, a video recording or an audio and video recording, and are considered insignificant extra solution activity. They therefore do not amount to significantly more than the judicial exception. Claims 2 and 11 are therefore not patent eligible.
Claims 3, 4 and 12 depend from claims 1 and 10 and thus include all the limitations of claims 1 and 10, therefore claims 3, 4, and 12 recite the same abstract idea of "mental process". Claims 3, 4, and 12 furthermore recite transmitting the content ranking score to a presenter device when the presenter device accesses the media item via the database, the presenter device having at least a display screen, video and audio recording mechanism, input control and a wireless transceiver, and are considered insignificant extra solution activity. They therefore do not amount to significantly more than the judicial exception. Claims 3, 4 and 12 are therefore not patent eligible.
Claims 5 and 13 depend from claims 1 and 10 and thus include all the limitations of claims 1 and 10, therefore claims 5 and 13 recite the same abstract idea of "mental process". Claims 5 and 13 furthermore recite receiving at the database a video presentation from the presenter device; transmitting the video presentation to the user device, and are considered insignificant extra solution activity. They therefore do not 
Claims 6-9 and 14-17 depend from claims 1 and 10 and thus include all the limitations of claims 1 and 10, therefore claims 6-9 and 14-17 recite the same abstract idea of "mental process". Claims 6-9 and 14-17 furthermore recite that at least one of the metadata tags corresponds to a view count comprising a number of views a media item has received on one or more social media platforms within a particular time period, a share count comprising a number of times a media item has been shared across one or more social media platforms within a particular time period, a download count comprising a number of times a media item has been downloaded from one or more social media platforms within a particular time period, and a positive vote count comprising a number of times a media item has been awarded a positive vote from one or more social media platforms within a particular time period. These claim limitations are considered insignificant extra solution activity. They therefore do not amount to significantly more than the judicial exception. Claims 6-9 and 14-17 are therefore not patent eligible.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory} above are further rejected as set forth below in anticipation of applicant amending these claims to place them within the four statutory categories of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0357447 by McKenzie, and further in view of US 2013/0139048 by Dhawan et al (hereafter Dhawan).
Referring to claim 1, McKenzie discloses a social media content ranking system [Abstract; 7 and specification] comprising:
a user device having at least a display screen, an input control, and a wireless transceiver [user input system 740, para 146; user interface 749 includes display, input devices, para 151; communication interface 742 includes wireless transceiver, para 146-147];
a content creator device having at least a display screen, an input control, and a wireless transceiver [user input system 740, para 146; user interface 749 includes display, input devices, para 151; communication interface 742 includes wireless transceiver, para 146-147; user input system 740 is used by content creator user, para 22, 144
a database comprising a wireless transceiver, a processor, a non-transitory computer readable medium operatively connected to the processor, and a logic stored in the non-transitory computer readable medium [system 730, Fig 7; communication interface 732 enables communication over network 710 including wireless technology, para 144-145; wireless transceiver, para 147] that, when executed by the processor, causes the social media content ranking system to perform a method, the method comprising:
receiving a media item from the content creator device via a wireless network [wherein a first user uploads content to an online platform/server location, para 3, 25, 45; wireless network 710, para 145];
assigning one or more metadata tags to the media item, wherein each metadata tag includes a descriptor and a number value [wherein database entries are created for information associated with the content file such as metadata, bibliographic information, identifiers of elements to be reviewed etc.- the database entries also include feedback (reviews/ratings) associated with the content, para 45; feedback includes unique rating score (numerical value) for content or element of the content, para 23; numerical values associated with input user rating, para 63-66, 96];
generating a content ranking score based on the metadata tag number values [overall rating score for media content compiled from multiple users’ inputs, para 98-100, Fig 4, element 31, para 104];
transmitting the content ranking score to the user device via the database [overall rating score for media content and sub-scores are displayed to user, see Fig 4, element 31, para 104; report of metrics associated with feedback sent to first and second users, para 101].
Referring to claim 1, while McKenzie teaches all of the above claimed subject matter, and also discloses transmitting the content ranking score to the user device [para 104, Fig 4, element 31; report of metrics associated with feedback sent to first and second users, para 101], remains silent as to the content ranking score being transmitted to the user when the user device accesses the media item. However Dhawan teaches displaying a content ranking score to the user when the user accesses  the content [see comment rating on displayed post, para 44-45,53; Fig 6 element 620].
McKenzie and Dhawan are analogous art because they are directed to the same field of endeavor- ranking user created content based on user feedback. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interactive content feedback system of McKenzie to display the overall rating score of the media content while the user accesses the media content, as taught by Dhawan to allow users to determine the relevance of any media content they are currently viewing. 
One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results and because McKenzie teaches that modifications and implementations other than the described embodiments are possible [para 225].

McKenzie, para 161]. As such, claim 10 is rejected for the same reasons as claim 1.
Referring to claims 2 and 11, McKenzie/Dhawan discloses that the media item comprises an audio recording, a video recording, or an audio and video recording [McKenzie, para 23].
Referring to claim 3, McKenzie/Dhawan discloses a presenter device having at least a display screen, a video and audio recording mechanism, an input control, and a wireless transceiver [McKenzie, user input system 740, para 146; user interface 749 includes display, microphone, camera, input devices, para 151; communication interface 742 includes wireless transceiver, para 146-147]. 
Referring to claim 4, McKenzie/Dhawan discloses transmitting the content ranking score to a presenter device when the presenter device accesses the media item via the database [McKenzie, overall rating score for media content and sub-scores are displayed to user, see Fig 4, element 31, para 104; report of metrics associated with feedback sent to first and second users, para 101; Dhawan, see comment rating on displayed post, para 44-45,53; Fig 6 element 620].
	Referring to claims 5 and 13, McKenzie/Dhawan discloses receiving a video presentation from the presenter device; transmitting the video presentation to the user device [McKenzie, system records video files of one or more users, para 93; video footage of user, para 128; videoed performance, para 212].
McKenzie, indication of user emotional response indicates user viewed the media content, para 210; total number of views, para 130; social media platform, para 58; predetermined time period, para 126].
Referring to claims 7 and 15, McKenzie/Dhawan discloses that at least one of the metadata tags corresponds to a share count comprising a number of times a media item has been shared across one or more social media platforms within a particular time period [McKenzie, total number of shares, para 130; social media platform, para 58; predetermined time period, para 126].
	Referring to claims 9 and 17, McKenzie/Dhawan discloses that at least one of the metadata tags corresponds to a positive vote count comprising a number of times a media item has been awarded a positive vote from one or more social media platforms within a particular time period [McKenzie, positive emotional response as part of rating received from user, para 57, 64; social media platform, para 58; predetermined time period, para 126; Dhawan, Fig 6, element 620].

	Claim 12 is similar to claims 3 and 4. As such the claim is rejected for the same reasons as claims 3 and 4.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie, in view of Dhawan, as applied to claims 1 and 10, and further in view of Jhunja et al (hereafter Jhunja).
Referring to claims 8 and 16, while McKenzie/Dhawan teaches all of the above claimed subject matter, and also discloses metadata of media items from one or more social media platforms within a particular time period [McKenzie, social media platform, para 58; predetermined time period, para 126], it remains silent as to the metadata specifically comprising a download count comprising the number of times a media item has been downloaded. Jhunja discloses metadata for voice content media that includes aggregated statistics over time such as number of downloads in a given category [para 88].
McKenzie, Dhawan, and Jhunja are analogous art because they are directed to the same field of endeavor- ranking user created content based on user feedback. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media metadata of McKenzie to include a download count, as taught by Jhunja to allow users to determine the popularity of any media content they are interested in viewing. 
One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results and because McKenzie teaches that modifications and implementations other than the described embodiments are possible [para 225].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140250132 (Pollak) -directed to: prioritizing content items using priority metrics;
US 20160041998 (Hall)- directed to: personalized delivery of video files;
US 20160314113 (Moharrami) – directed to: live conversation modules on an online social network;
US 20170139921 (Ball) – directed to: ranking and filtering comments based on author and context.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167